Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 4/10/2017, a continuation of reissue 15/285,346, which is a division of reissue 15/264,264, itself a reissue of application 13/957,347 (issued 11/3/2015 as US Pat 9,179,463), and the Amendment of 4/26/2021.

Claims 1-8 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 4/10/2017 canceling claims 1-8 and adding new claims 9-16. Claims 9-16 are pending and are allowed below. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,179,463 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Oath/Declaration
The reissue oath/declaration filed 9/20/2020 has been entered. 

Terminal Disclaimer
Patent Owner’s Terminal Disclaimer filed 9/21/2020, over US Pat RE47190 and RE47764 has been entered. Said Terminal Disclaimer obviates the previous rejection under non-statutory obvious-type Double Patenting, said rejection being previously withdrawn in the preceding Office action.

Allowable Subject Matter
Claims 9-16 are allowed.

Claim 9 recites a method of mapping a physical control format indicator channel (PCFICH) transmitted to a user equipment (UE), the method comprising:
mapping the PCFICH to four resource element regions in a first orthogonal frequency division multiplexing (OFDM) symbol in a downlink frame, wherein each of the four resource element regions includes four adjacent resource elements which are not used for transmitting a reference signal, and wherein indexes of starting resource elements corresponding to the four resource element regions are given by:
K0,
K0 + [NRBDL/2]*NSCRB/2,
K0 + [2NRBDL/2]*NSCRB/2, and
K0 + [3NRBDL/2]*NSCRB/2, respectively,
wherein the additions are modulo NRBDLNSCRB, wherein K0 is determined as (NSCRB/2) * (NIDcell mod 2 NRBDL), wherein NRBDL indicates a number of resource blocks (RBs) transmitted in a downlink, wherein NSC indicates a number of REs per a RB in the frequency domain, and wherein NIDcell is a physical layer cell identifier.
It is noted that prior art references teach mapping a PCFICH in a downlink to other UEs as well as the use of resource element groups therein, however, the prior art does not teach or duly suggest the indices corresponding to the REGs as claimed. It is noted that co-owned US Pat RE47,190 and RE47764 teach such, however Patent Owner has filed a Terminal Disclaimer over such references obviating a rejection under Double Patenting. Claims 10-12 are allowed based on a dependence on claim 9 above.

wherein the PCFICH is mapped to four resource element regions in the first OFDM symbol of the downlink subframe, wherein each of the four resource element regions includes four adjacent resource elements which are not used for transmitting a reference signal, wherein indexes of starting resource elements corresponding to the four resource element regions are given by:
K0,
K0 + [NRBDL/2]*NSCRB/2,
K0 + [2NRBDL/2]*NSCRB/2, and
K0 + [3NRBDL/2]*NSCRB/2, respectively,
wherein the additions are modulo NRBDLNSCRB, wherein K0 is determined as (NSCRB/2) * (NIDcell mod 2 NRBDL), wherein NRBDL indicates a number of resource blocks (RBs) transmitted in a downlink, wherein NSC indicates a number of REs per a RB in the frequency domain, and wherein NIDcell is a physical layer cell identifier.
It is noted that prior art references teach mapping a PCFICH in a downlink to other UEs as well as the use of resource element groups therein, however, the prior art does not teach or duly suggest the indices corresponding to the REGs as claimed. It is noted that co-owned US Pat RE47,190 and RE47764 teach such, however Patent Owner has filed a Terminal Disclaimer over such references obviating a rejection under Double Patenting. Claims 14-16 are allowed based on a dependence on claim 13 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to RE allocation in an OFDM system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:
		/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  /M.F/Supervisory Patent Examiner, Art Unit 3992